                            IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE

   UNITED STATES OF AMERICA,                         )
                                                     )
                          Plaintiff,                 )
                                                     )
   v.                                                )
                                                     )                 No. 3:19-CR-75-PLR-DCP-1
   SHAWN B. FITTS,                                   )
                                                     )
                          Defendant.                 )


                                   MEMORANDUM AND ORDER

           All pretrial motions in this case have been referred to the undersigned pursuant to 28 U.S.C.

   § 636(b) for disposition or report and recommendation regarding disposition by the District Court

   as may be appropriate.

           Now before the Court are Defendant Fitts’ Motion for Evidence Arguably Subject to

   Suppression Under Rule 12(b)(4)(B) [Doc. 169], Motion for Notice of Any Rule 404(b) Evidence

   [Doc. 170], Motion for Disclosure of Cooperating Individuals [Doc. 172], Motion for Disclosure

   of Persons Present [Doc. 174], Motion for Hearing on Expert Testimony [Doc. 176], Motion to

   Compel Government Witness and Exhibit List [Doc. 178], Motion for Disclosure of Exculpatory

   Evidence [Doc. 180], and Motion for Pretrial Written Notice of any Impeaching Conviction [Doc.

   181].

           For the reasons discussed in full below, Defendant’s Motion for Pretrial Written Notice of

   Any Impeaching Conviction [Doc. 181] will be GRANTED IN PART, while Defendant’s

   remaining motions [Docs. 169, 170, 172, 174, 176, 178, and 180] will be DENIED.




Case 3:19-cr-00075-PLR-DCP Document 284 Filed 05/15/20 Page 1 of 16 PageID #: 1566
   I.     DEFENDANT’S MOTION FOR NOTICE OF ANY RULE 404(B) EVIDENCE

          Defendant Fitts requests [Doc. 170] that the Court order the Government to give notice of

   its intention to introduce any evidence of “other crimes, wrongs, or acts” pursuant to Federal Rule

   of Evidence 404(b). Defendant Fitts seeks for the Government to identify the issues on which it

   believes the other acts are relevant under Rule 404(b), whether the evidence will be introduced by

   a documentary exhibit, and any witness who will give testimony about or lay the foundation for

   the entry of any such evidence, as well as a summary of their testimony.

          The Government responds [Doc. 199] that the Court’s scheduling order directs the

   Government to provide notice of the general nature of any Rule 404(b) evidence that it intends to

   introduce at trial at least seven days before trial. Therefore, the Government submits that while it

   is not aware of any evidence pursuant to Rule 404(b) that it intends to offer at trial at this time, it

   objects to any required earlier notice of Rule 404(b) evidence.

          Federal Rule of Evidence 404(b)(2)(A) provides that upon the defendant’s request, the

   Government “shall provide reasonable notice in advance of trial, or during trial if the court excuses

   pretrial notice for good cause shown, of the general nature of any such evidence it intends to

   introduce at trial.” The Court’s Order on Discovery and Scheduling [Doc. 38 at ¶ I] 1 states that

   “reasonable notice” under Rule 404(b) is deemed to be seven calendar days before trial unless the

   Court notes otherwise. Additionally, Defendant has failed to provide a compelling need for an

   earlier disclosure. Therefore, the Court finds no reason to disturb the seven-day time frame

   provided in the previous Order on Discovery and Scheduling [Doc. 38].




          1
            The Court notes that while the specific dates listed in the Order on Discovery and
   Scheduling [Doc. 38] have been amended several times, the Order’s directions on the scope and
   timing of discovery are controlling with regard to all parties. See, e.g., United States v. Cole, No.
   3:08-CR-48, 2009 WL 596008, at *7 n.5 (E.D. Tenn. Mar. 6, 2009).
                                                    2

Case 3:19-cr-00075-PLR-DCP Document 284 Filed 05/15/20 Page 2 of 16 PageID #: 1567
          With regard to the type of information the Government must provide in its Rule 404(b)

   notice, the Sixth Circuit has held that the “government’s notice must characterize the prior conduct

   to a degree that fairly apprises the defendant of its general nature.” United States v. Barnes, 49

   F.3d 1144, 1148–49 (6th Cir. 1995); see, e.g., United States v. Gonzalez, 501 F.3d 630, 637 (6th

   Cir. 2007) (“Under Rule 404(b), when the defendant requests notification of the government’s

   intent to introduce other-acts evidence, the government must provide such notice in a reasonable

   form and manner.”). Such notice must be sufficiently clear that the issue of its admissibility can

   be resolved pretrial. Barnes, 49 F.3d at 1149. Furthermore, the Advisory Committee Notes to

   Rule 404 confirm that the Government must only provide general information in its notice:

          [N]o specific form of notice is required. The Committee considered and rejected a
          requirement that the notice satisfy the particularity requirements normally required
          of language used in a charging instrument. Instead, the Committee opted for a
          generalized notice provision which requires the prosecution to apprise the defense
          of the general nature of the evidence of extrinsic acts. The Committee does not
          intend that the amendment will supercede other rules of admissibility or disclosure,
          such as the Jencks Act, 18 U.S.C. § 3500, et. seq. nor require the prosecution to
          disclose directly or indirectly the names and addresses of its witnesses, something
          it is currently not required to do under Federal Rule of Criminal Procedure 16.

   Fed. R. Evid. 404(b), Advisory Committee Notes on 1991 Amendments (citation omitted).

          Therefore, the Court finds that Defendant Fitts is not entitled to the requested level of detail

   or the specific requests in the notice of Rule 404(b) evidence. Instead, the Government is simply

   ordered to give notice of the general nature of any Rule 404(b) evidence it intends to introduce at

   trial consistent with the Court’s Order on Discovery and Scheduling [Doc. 38]. If Defendant Fitts

   believes that the Government is not entitled to introduce the evidence of which it gives notice, he

   may file a motion in limine seeking its exclusion. The Government’s response to such motion will

   inform the Defendant of the theory or element which the Government believes provides the basis




                                                     3

Case 3:19-cr-00075-PLR-DCP Document 284 Filed 05/15/20 Page 3 of 16 PageID #: 1568
   for the evidence’s admissibility under Rule 404(b). Thus, the Court finds that a general notice

   would not prevent Defendant from preparing to exclude the 404(b) evidence.

          Moreover, the Court notes that “because the notice mandate under Rule 404(b) is not meant

   to require the Government to ‘disclose directly or indirectly the names and addresses of its

   witnesses,’ Fed. R. Evid. 404 advisory committee’s note, [Defendant Fitts’] request for such

   information in the Government’s notice is improper.” See United States v. Mills, No. 16-CR-

   20460, 2019 WL 409659, at *5 (E.D. Mich. Feb. 1, 2019) (collecting cases). Accordingly,

   Defendant Fitts’ Motion for Rule 404(b) Evidence [Doc. 170] will be DENIED.

   II.    DEFENDANT’S MOTION FOR DISCLOSURE OF COOPERATING
          INDIVIDUALS AND MOTION FOR DISCLOSURE OF PERSONS PRESENT

          Defendant Fitts seeks [Doc. 172] for the Court to order the Government to disclose “the

   names, addresses, and present locations of any confidential informants, informants, witnesses,

   confidential sources, cooperating witnesses, or other sources of information . . . who participated

   in any way, or were material witnesses to any of the event forming the basis for the Search Warrant

   and/or events charged in the indictment.” [Id. at 1]. Defendant requests additional information

   about these potential informants or witnesses, such as whether these individuals were suspected or

   convicted of a crime at any time during which they agreed to gather information, any financial

   arrangements entered into, or any information tending to show that the informant or witness suffers

   from any material defect in perception, memory, veracity, or articulation. [Id. at 2–8]. Defendant

   Fitts also seeks [Doc. 174] the disclosure of “the identity and address of all persons who were

   present or participated in any of the alleged conduct on which the charges against [him] are based,

   and who may have knowledge of facts bearing on [his] guilt or innocence.” [Id. at 1].

          Defendant claims that the Government’s limited privilege with regard to an informant’s

   identity is outweighed by his right to a fair trial under Roviaro v. United States, 353 U.S. 53 (1957).

                                                     4

Case 3:19-cr-00075-PLR-DCP Document 284 Filed 05/15/20 Page 4 of 16 PageID #: 1569
   [Doc. 173 at 1]. Defendant asserts that the Government’s case against him revolves around “the

   testimony of informants, informers, and cooperating individuals,” and thus the identity and

   whereabouts of these individuals is necessary for him to effectively prepare for trial. [Id. at 2].

   Defendant asserts that he is seeking the identity and address of any individual who was present or

   participated in any of the alleged conduct on which the conspiracy charges were based under

   Roviaro because of the importance to his defense of being able to call as a witness an individual

   who was present for any of the alleged conduct. [Doc. 175 at 2].

          The Government responds [Doc. 201] that Defendant cannot meet his burden for the

   disclosure of informants under Roviaro. Further, the Government submits that it will provide any

   Brady materials to Defendant as soon as it becomes aware of any, as well as provide Jencks and

   Giglio material the Friday before the trial is scheduled to begin.

          In Roviaro v. United States, the Supreme Court stated that the Government possesses a

   limited privilege to “withhold from disclosure the identity of persons who furnish information of

   violations of law to officers charged with enforcement of that law.” 353 U.S. 53, 59 (1957).

   However, “[w]here the disclosure of an informer’s identity, or of the contents of his

   communications, is relevant and helpful to the defense of an accused, or is essential to a fair

   determination of a cause, the privilege must give way.” Id. at 60–61. In deciding whether a

   confidential informant’s identity should be disclosed, “trial courts must balance the public’s

   interest in protecting the flow of information against the defendant’s right to prepare a defense.”

   United States v. Beals, 698 F.3d 248, 270 (6th Cir. 2012). Courts should consider the “particular

   circumstances of each case,” such as “the crime charged, the possible defenses, [and] the possible

   significance of the informer’s testimony[.]” Id. (brackets in original) (quoting Roviaro, 353 U.S.

   at 62). Finally, “[a]n informant must be disclosed only upon a showing by the defendant that



                                                    5

Case 3:19-cr-00075-PLR-DCP Document 284 Filed 05/15/20 Page 5 of 16 PageID #: 1570
   disclosure is essential to a fair trial.” United States v. Dexta, 136 F. App’x 895, 904 (6th Cir. 2005)

   (quoting United States v. Moore, 954 F.2d 379, 381 (6th Cir. 1992)).

          Ultimately, Defendant must “show how disclosure of the informant would substantively

   assist his defense.” United States v. Moore, 954 F.2d 379, 381 (6th Cir. 1992); see also United

   States v. Ray, 803 F.3d 244, 274 (6th Cir. 2015) (“A defendant must provide some evidence that

   disclosure of the informant’s identity would assist in his defense before disclosure will be

   warranted.”); United States v. Sierra–Villegas, 774 F.3d 1093, 1109 (6th Cir. 2014) (“[A]n in

   camera hearing is not required when the defendant fails to identify how the informant’s testimony

   could be relevant or helpful.”).

          Defendant has failed to establish a specific need for the identity of any informants or

   cooperating individuals, as he solely claims that the Government’s case concerning the conspiracy

   charges “appear[s] to come from the testimony of informants, informers, and cooperating

   individuals.” [Doc. 173 at 2]. Defendant, however, does not identify “the likelihood that [an

   informant] possesses necessary information for the defendant’s sole defense” or present more than

   a general statement about the need to effectively prepare for trial. See United States v. Shanklin,

   924 F.3d 905, 915 (6th Cir. 2019) (noting “[a]dmittedly, our precedent has not specified what kind

   of evidence (and what amount) a defendant is required to produce before he successfully requests

   disclosure”). Ultimately, “[a] defendant must provide some evidence that disclosure of the

   informant’s identity would assist in his defense before disclosure will be warranted,” Ray, 803

   F.3d at 274, and “[m]ere conjecture or supposition about the possible relevancy of the informant’s

   testimony is insufficient to warrant disclosure” United States v. Sharp, 778 F.2d 1182, 1187 (6th

   Cir. 1985) (internal quotation marks omitted).

          With respect to Defendant’s request for the Government to provide the names of

   coconspirators or other individuals involved in his alleged participation in the conspiracy, “the
                                                     6

Case 3:19-cr-00075-PLR-DCP Document 284 Filed 05/15/20 Page 6 of 16 PageID #: 1571
   government is not obliged to provide the names of a defendant’s alleged co-conspirators.” United

   States v. Page, 575 F. App’x 641, 643 (6th Cir. 2014) (internal citations omitted). “[T]he Sixth

   Circuit has held the government is not required to furnish in a bill of particulars the names of co-

   conspirators or other persons present when a defendant allegedly participated in a conspiracy.”

   United States v. Assad, No. 2:18-CR-140, 2019 WL 4054988, at *3 (E.D. Tenn. Aug. 27, 2019)

   (citing United States v. Rey, 923 F.2d 1217, 1222 (6th Cir. 1991)); see, e.g., United States v.

   Hofstetter, No. 3:15-CR-27-TAV-CCS, 2018 WL 813254, at *7 (E.D. Tenn. Feb. 9, 2018) (“Thus,

   the Government is not required to reveal the names of unindicted coconspirators.”) (citing United

   States v. Crayton, 357 F.3d 560, 568 (6th Cir. 2004)).

          Accordingly, Defendant Fitts’ Motion for Disclosure of Cooperating Individuals [Doc.

   172] and Motion for Disclosure of Persons Present [Doc. 174] will be DENIED.

   III.   DEFENDANT’S MOTION FOR HEARING ON EXPERT TESTIMONY AND
          DISCLOSURE OF DOCUMENTS

          Defendant Fitts seeks [Doc. 176] for the Court to order a pretrial hearing under Daubert v.

   Merrell Dow Pharms., 509 U.S. 579 (1993) to determine which, if any, government witnesses may

   testify as an expert. Defendant also requests the disclosure of materials, such as a curriculum vitae

   and any certifications, or any preliminary drafts and reports relating to the expert’s investigation

   and report, which he claims “are necessary to establish the witness as an expert and are vital to

   conducting any meaningful voir dire, including but not limited to, establishing the proffered

   witness’ credentials as well as the bases for the expert opinions.” [Doc. 177 at 2–3].

          The Government responds [Doc. 205] that the motion is premature because the Court’s

   Order on Discovery and Scheduling [Doc. 38] directs the Government to provide expert

   disclosures at least twenty-one days in advance of trial. The Government states that it intends to




                                                    7

Case 3:19-cr-00075-PLR-DCP Document 284 Filed 05/15/20 Page 7 of 16 PageID #: 1572
   comply with the Court’s Order, including providing expert reports as required by Fed. R. Crim. P.

   16(a)(1)(G).

           Here, the Court finds Defendant’s request for a Daubert hearing is premature. The

   Government has not provided Defendant with the notice required by Fed. R. Crim. P. 16 and the

   Court’s Order on Discovery and Scheduling signaling its intention to offer expert testimony. The

   Government is required to provide this notice at least three weeks before trial. Therefore, because

   Defendant has not received any discovery regarding expert witnesses that the government may call

   to testify, the Court finds there is no basis for it to conduct a pretrial Daubert hearing at this time.

   “Furthermore, Daubert hearings are not conducted as a matter of course, just because an expert is

   involved, but only if Defendant sets forth a good faith basis for conducting the same.” United

   States v. Bennett, No. 3:07-CR-81, 2008 WL 701644, at *9 (E.D. Tenn. Mar. 13, 2008).

           Additionally, Federal Rule of Criminal Procedure 16(a)(1)(G) states “At the defendant’s

   request, the government must give to the defendant a written summary of any testimony that the

   government intends to use under Rules 702, 703, or 705 of the Federal Rules of Evidence during

   its case-in chief.” The Court’s Order on Discovery and Scheduling [Doc. 38 at ¶ A(3)] also

   instructs the Government to turn over to Defendant:

           Results or reports of physical or mental examinations, and of scientific tests,
           including, without limitation, any handwriting analysis or experiments, which are
           material to the preparation of the defense or are intended for use by the government
           as evidence in chief at the trial, and, as soon as possible but at least three weeks
           before trial, unless the Court orders otherwise.

   Defendant has failed to demonstrate his entitlement to any materials not included under Federal

   Rule of Criminal Procedure 16 or the Court’s Order on Discovery and Scheduling. Additionally,

   the Court has already detailed that a Daubert hearing is premature at this time. Therefore,

   Defendant’s Motion for Hearing on Expert Testimony and Disclosure of Documents [Doc. 176]

   will be DENIED.
                                                      8

Case 3:19-cr-00075-PLR-DCP Document 284 Filed 05/15/20 Page 8 of 16 PageID #: 1573
   IV.    DEFENDANT’S MOTION TO COMPEL GOVERNMENT WITNESS AND
          EXHIBIT LIST

          Defendant requests [Doc. 178] for the Court to order the Government to provide a witness

   and exhibit list to defense counsel at least thirty days before trial. He contends that pretrial

   disclosure of the Government’s witnesses and exhibits is necessary in this case to ensure his rights

   to a fair and speedy trial, effective assistance of counsel, and due process. Defendant asserts that

   such disclosure is necessary because of the “alleged conspiracy with participants and witnesses in

   at least Georgia and Tennessee.” [Id.]. The Government responds [Doc. 200] that “the defendant

   provides no justification to support” his request for the court to order the production of an exhibit

   and witness list, as well as that “applicable case law calls for a denial of this Motion, given the

   circumstances of the case.”

          As a general rule, the Government is not required to disclose the names of its witnesses

   before trial. See United States v. Perkins, 994 F.2d 1184, 1190 (6th Cir.), cert. denied, 510 U.S.

   903 (1993); United States v. McCullah, 745 F.2d 350, 353 (6th Cir. 1984); see also United States

   v. Turner, 91 F. App’x 489, 491 (6th Cir. 2004) (holding that a “defendant in a non-capital case .

   . . is not entitled to know in advance of trial who will testify for the government”). But see Roviaro

   v. United States, 353 U.S. 53, 60-64 (1957) (holding that the informer’s privilege does not prevent

   the disclosure of the identity of active participants in the crime). This general rule is tempered by

   the Government’s obligation under Brady v. Maryland, 373 U.S. 83, 87 (1963), to provide the

   defendant with information that is favorable to his defense and material to either guilt or

   punishment. The Government “acts at its own peril” if it fails to provide Brady materials in a

   timely fashion. United States v. Presser, 844 F.2d 1275, 1281 (6th Cir. 1988).

          The Court has discretion to order the Government to produce discovery not required by

   Federal Rule of Criminal Procedure 16, including a witness or exhibit list, pursuant to its inherent

                                                     9

Case 3:19-cr-00075-PLR-DCP Document 284 Filed 05/15/20 Page 9 of 16 PageID #: 1574
 powers. United States v. Kendricks, 623 F.2d 1165, 1168 (6th Cir. 1980) (holding that the district

 court has the discretion to order the prosecution to produce a witness list); Presser, 844 F.2d at

 1285 n.12 (observing that “a trial court may have some inherent power to enter specific orders

 compelling the disclosure of specific evidence when justice requires it”); see also United States v.

 Powell, No. 12–20246, 2012 WL 6096600, *6 (E.D. Mich. Dec. 7, 2012) (observing that the

 district court has discretion to order the government to produce a witness list).

        As a general matter, courts weigh the interests of a defendant in receiving the
        witness list against the government’s countervailing interest in keeping the witness
        information undisclosed. In balancing these interests, courts have considered the
        following factors: (i) whether disclosure of the witness list would expedite trial and
        facilitate docket control, see United States v. Jackson, 508 F.2d 1001, 1007 (7th
        Cir. 1975); (ii) whether disclosure would cause a security issue for the government
        witnesses, see United States v. Watson, 787 F.Supp.2d 667, 674–675 (E.D. Mich.
        2011); (iii) the amount of time the defendant already had to research potential
        witnesses and prepare for investigation, see United States v. Williams, No. 06–CR–
        20411, 2010 WL 272082, at *2 (E.D. Mich. Jan. 15, 2010); and (iv) whether the
        government previously turned over information with the identities of government
        witnesses. See Watson, 787 F. Supp. 2d at 674.

 Powell, 2012 WL 6096600, at *6.

        In the instant case, the Court finds the factors enumerated in Powell weigh against

 disclosure. First, although disclosure of a witness list may serve to expedite the trial, the Court

 has already encouraged the Government, in the Order on Discovery and Scheduling [Doc. 38 ¶ O],

 to disclose Jencks Act materials pretrial. The Government states that it will provide Jencks Act

 materials the Friday before the trial is scheduled to begin. The Court finds that the pretrial

 disclosure of Jencks Act materials will similarly serve to expedite the trial.

        With regard to the second factor, the Court finds the potential for witness intimidation to

 weigh in favor of nondisclosure of a witness list in this case. The Indictment [Doc. 95] charges a

 large drug-trafficking conspiracy, as well as that Defendant knowingly possessed a firearm in

 furtherance of a drug trafficking crime. With regard to pretrial release or detention, drug

                                                  10

Case 3:19-cr-00075-PLR-DCP Document 284 Filed 05/15/20 Page 10 of 16 PageID #:
                                    1575
 trafficking is deemed to be inherently dangerous. See United States v. Hernandez, 2002 WL

 1377911, *2 (E.D. Tenn. Feb. 27, 2002) (Edgar, J.). Defendant was also ordered detained pending

 trial, as the Court found by “clear and convincing evidence that no condition or combination of

 conditions will reasonably assure the safety of any other person and the community.” [Doc. 84].

 Moreover, the Court observes that early disclosure raises the possibility of threats, intimidation,

 assault in jail, physical harm to confidential informants, and witnesses no longer willing to testify.

 In the instant case, the Government seeks to protect the identity of confidential sources until close

 to trial.

             The Court finds that the third and fourth Powell factors also weigh against the provision of

 a witness or exhibit list. By the August 11, 2020 trial date, Defendant Fitts will have had

 approximately ten months to prepare for trial. Although the discovery in this case is significant,

 the defense has had ample time to review it. Finally, the Court again notes that the Government

 agrees to provide the Jencks Act materials, which will reveal the Government’s witnesses, on the

 Friday before trial.

             The Court finds that it should exercise its discretion to order the parties to disclose their

 witnesses significantly in advance of trial only in the rare and unusual case. In this case, the Court

 finds the Defendant has not shown any particular or specialized need for notice of the

 Government’s witnesses or exhibits thirty days before trial, while the Government seeks to protect

 the identities of its witnesses for their safety. As it does in every case, the Court encourages

 counsel to meet in advance of trial to review the trial exhibits with a view toward stipulating the

 admissibility of as many exhibits as possible. Accordingly, the Defendant’s motion [Doc. 178]

 for the Court to order the Government to disclose a witness and exhibit list at least thirty days

 before trial will be DENIED.



                                                      11

Case 3:19-cr-00075-PLR-DCP Document 284 Filed 05/15/20 Page 11 of 16 PageID #:
                                    1576
 V.     MOTION FOR DISCLOSURE OF EXCULPATORY EVIDENCE

        Defendant Fitts seeks [Doc. 180] for the Court to compel the Government to provide

 specific exculpatory and impeaching information. In relevant part, Defendant Fitts requests “[a]ny

 evidence, material or information that would tend to impeach the credibility of any person the

 United States intends to call as a witness,” with several specific requests: “[a]ny and all statements,

 testimony . . . relating to this case or any portion thereof by any person that contradict . . . any

 statement . . . that the United States intends to use;” all “evidence that tends to minimize or negate

 the probative effect of the United States’ evidence of Defendant’s participation in the allegations

 set forth” in the Superseding Indictment; and “[a]ny evidence, statement or information in the

 possession of the United States describing or relating to the conduct of the Defendant that in any

 way refutes or is inconsistent with his participation in the alleged offense.” [Id.].

        The Government responds [Doc. 202] that Defendant’s motion “asks the Court to order the

 United States to provide pretrial exculpatory evidence and any impeachment information relevant

 to the credibility of the Government’s witnesses,” much of which was already requested in

 Defendant’s previous motions [Docs. 172, 174]. The Government cites to United States v. Presser,

 844 F.2d 1275 (6th Cir. 1988) to claim that Federal Rule of Criminal Procedure 16 does not provide

 authority for compelling pretrial disclosure of impeachment information under Brady v. Maryland,

 373 U.S. 83 (1963). Further, the Government submits that it will follow the requirements of Brady

 and provide any Brady material as soon as it becomes aware of it, while also providing Jencks and

 Giglio material the Friday before the trial is scheduled to begin.

        The discovery available in criminal cases is generally detailed in: (1) Federal Rule of

 Criminal Procedure 16; (2) the Jencks Act, 18 U.S.C. § 3500; and (3) the doctrine set forth in

 Brady v. Maryland, 373 U.S. 83 (1963) and its progeny.



                                                   12

Case 3:19-cr-00075-PLR-DCP Document 284 Filed 05/15/20 Page 12 of 16 PageID #:
                                    1577
         The Supreme Court has held that the Government violates due process when it withholds

 from the defendant favorable evidence that is “material either to guilt or punishment.” Id. at 87.

         Rule 16 requires the Government to disclose, upon a defendant’s request, any oral or

 written statements of the defendant, the defendant’s prior record, any documents or tangible

 evidence within the government’s possession, custody or control, reports of examinations or tests,

 and a summary of any expert witness testimony. Fed. R. Crim. P. 16(a). The Jencks Act “generally

 requires the government, on motion of a defendant, to produce statements in its possession of

 witnesses who testify at a trial.” United States v. Short, 671 F.2d 178, 185 (6th Cir. 1982). The

 Government is only required to produce the statement after the witness has testified on direct

 examination. 18 U.S.C. § 3500(a).

         In Presser, the Sixth Circuit found that “so long as the defendant is given impeachment

 material, even exculpatory impeachment material, in time for use at trial,” the defendant’s

 Constitutional rights are not violated. 844 F.2d 1275, 1283 (6th Cir. 1988). Further, the Sixth

 Circuit detailed that the Supreme Court “has made it clear that while the Brady rule imposes a

 general obligation upon the government to disclose evidence that is favorable to the accused and

 material to guilt or punishment, the government typically is the sole judge of what evidence in its

 possession is subject to disclosure.” Id. at 1281 (internal citations omitted).

         In the present case, the Court’s Order on Discovery and Scheduling [Doc. 38] provides:

          The government shall reveal to the defendant and permit inspection and copying
          of all information and material known to the government which may be favorable
          to the defendant on the issues of guilt or punishment within the scope of Brady v.
          Maryland, 373 U.S. 83 (1963), United States v. Agurs, 427 U.S. 97 (1976)
          (exculpatory evidence), and United States v. Bagley, 473 U.S. 667 (1985)
          (impeachment evidence). Timing of such disclosure is governed by United States
          v. Presser, 844 F.2d 1275 (6th Cir. 1988).

 [Id. at ¶ E].



                                                  13

Case 3:19-cr-00075-PLR-DCP Document 284 Filed 05/15/20 Page 13 of 16 PageID #:
                                    1578
        Therefore, the Court will not compel pre-trial discovery where the Government has already

 conceded that it is aware of its obligations under Brady and Giglio, and Defendant has failed to

 establish that any of these rules require disclosure of the requested material at this time. See 18

 U.S.C. § 3500(a) (“[N]o statement or report in the possession of the United States which made by

 a Government witness or prospective Government witness . . . shall be the subject of subpoena,

 discovery, or inspection until said witness has testified on direct examination in the trial of the

 case.”); Presser, 844 F.2d at 1281 (“[T]he prosecutor is not required to deliver his entire file to

 defense counsel, but only to disclose evidence favorable to the accused that, if suppressed, would

 deprive the defendant of a fair trial.”) (quoting U.S. v. Bagley, 473 U.S. 667, 675 (1985)).

 Accordingly, Defendant’s Motion for Disclosure of Exculpatory Evidence [Doc. 180] will be

 DENIED.

 VI.    MOTION FOR EVIDENCE ARGUABLY SUBJECT TO SUPPRESSION AND
        MOTION FOR PRETRIAL WRITTEN NOTICE OF ANY IMPEACHING
        CONVICTION

        Defendant Fitts moves [Doc. 169] pursuant to Federal Rule of Criminal Procedure

 12(b)(4)(B) for the Court to require the Government to timely disclose evidence that it intends to

 use in its case-in-chief or that would arguably be subject to a suppression motion, as well as to

 disclose materials that Defendant is entitled to discover under Federal Rule of Criminal Procedure

 16. Additionally, Defendant seeks [Doc. 181] for the Court to require the Government to provide

 written pretrial notice of any impeaching conviction that it intends to use against him, as well as a

 hearing and ruling on the admissibility of any such conviction prior to trial.

        The Government responds [Doc. 203] that it has complied with its discovery obligations

 as ordered by the Court and as required under Fed. R. Crim. P. 16 and is unaware of any additional

 evidence which would arguably be subject to suppression. Further, the Government states that

 Defendant has a copy of his criminal history as prepared by the United States Probation Office and
                                                  14

Case 3:19-cr-00075-PLR-DCP Document 284 Filed 05/15/20 Page 14 of 16 PageID #:
                                    1579
 it intends to follow Federal Rules of Evidence 404(b) and 609 regarding any impeaching

 convictions.

          Federal Rule of Evidence 404(b)(2)(A) provides that upon the defendant’s request, the

 Government “shall provide reasonable notice in advance of trial, or during trial if the court excuses

 pretrial notice for good cause shown, of the general nature of any such evidence it intends to

 introduce at trial.” The Court’s Order on Discovery and Scheduling [Doc. 38 at ¶ I] states that

 “reasonable notice” under Rule 404(b) is deemed to be seven calendar days before trial unless the

 Court notes otherwise. The Court finds that Defendant has failed to provide a compelling need for

 an earlier disclosure. Therefore, the Court finds no reason to disturb the seven-day time frame

 provided in the previous Order on Discovery and Scheduling [Doc. 38].

          Federal Rule of Evidence 609(b)(2) requires the government to give a defendant

 “reasonable written notice of the intent to use” any convictions that are more than ten years old to

 impeach him or her at trial, should the defendant choose to testify. Rule 609(b)(2) (emphasis

 added). As with Rule 404(b) evidence, the Court deems reasonable notice to be seven days before

 trial.

          Accordingly, Defendant’s motion [Doc. 181] is GRANTED in part, in that if the

 Government intends to use any of Defendant Fitts’ prior convictions that are more than ten years

 old to impeach him, if he testifies at trial, it must give written notice of the particular conviction

 and its intent to use the conviction at least seven days before trial. If the admissibility of such

 evidence becomes an issue at trial, the parties shall, out of the presence of the jury, advise the Chief

 District Judge, so that the admissibility of the proposed evidence can be determined at that time.

 However, Defendant’s motion for written notice of impeachment evidence is otherwise denied,

 and Defendant’s Motion for Evidence Arguably Subject to Suppression [Doc. 169] will be

 DENIED.
                                                   15

Case 3:19-cr-00075-PLR-DCP Document 284 Filed 05/15/20 Page 15 of 16 PageID #:
                                    1580
 VII.   CONCLUSION

        Accordingly, it is ORDERED:

              (1) Defendant Fitts’ Motion for Evidence Arguably Subject to
              Suppression [Doc. 169] is DENIED;

              (2) Defendant Fitts’ Motion for Notice of Any Rule 404(b)
              Evidence [Doc. 170] is DENIED;

              (3) Defendant Fitts’ Motion for Disclosure of Cooperating
              Individuals [Doc. 172] and Motion for Disclosure of Persons Present
              [Doc. 174] are DENIED;

              (4)    Defendant Fitts’ Motion for Hearing on Expert Testimony
              [Doc. 176] is DENIED;

              (5)   Defendant Fitts’ Motion to Compel Government Witness
              and Exhibit List [Doc. 178] is DENIED;

              (6)   Defendant Fitts’ Motion for Disclosure of Exculpatory
              Evidence [Doc. 180] is DENIED; and

              (7)     Defendant Fitts’ Motion for Pretrial Written Notice of any
              Impeaching Conviction [Doc. 181] is GRANTED IN PART, solely
              to the extent that if the Government intends to use any of Defendant
              Fitts’ prior convictions that are more than ten years old to impeach
              him, if he testifies at trial, it must give written notice of the particular
              conviction and its intent to use the conviction at least seven days
              before trial.

        IT IS SO ORDERED.

                                                        ENTER:

                                                        _________________________
                                                        Debra C. Poplin
                                                        United States Magistrate Judge




                                                  16

Case 3:19-cr-00075-PLR-DCP Document 284 Filed 05/15/20 Page 16 of 16 PageID #:
                                    1581
